BLODGETT, J.
Heard upon motion for new trial filed by defendant after verdict of a jury for plaintiff for $700.
Action for assault.
The assault was admitted but claimed to have been made under intense aggravation on part of plaintiff.
Defendant made the assault in a fit of passion provoked by words and action of plaintiff.
The court does not feel that punitive damages should have been assessed by the jury.
Motion for new trial granted unless within four days of the filing of this rescript plaintiff file a remittitur of all damages in excess of $500.